Order entered October 12, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00786-CV

                           AHMED ZIDAN, Appellant

                                         V.

        ALEXANDER ZIDAN F/K/A MOHAMMED ZIDAN, Appellee

               On Appeal from the 429th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 429-02708-2018

                                      ORDER

      Before the Court is appellant’s October 9, 2020 unopposed motion for an

extension of time to file his brief on the merits. We GRANT the motion and

extend the time to November 23, 2020. We caution appellant that further requests

for extension in this accelerated appeal will be disfavored.


                                              /s/   BILL WHITEHILL
                                                    JUSTICE